DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 32-37 in the reply filed on 3/25/2021 is acknowledged.

Specification
The use of the terms Bluetooth® and Wi-Fi®, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor operable, when executed, to:.… determine that there is an error” in claim 1; and “a processor operable, when executed, to: i. determine an identity of a first cooking device system.… ii. determine an identity of a first heat source.… determine whether there is an error in the cooking process” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 32-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The processor of claims 1 and 32 invoke 112F for a computer implemented means plus function limitation with a “a processor” which has various “determine” functions, however an algorithm for performing the claimed specific computer function was not found in the specification.  Because of this, it is indefinite on what specific computer process is claimed in these claimed determinations (see MPEP 2181(II)(B)).  Dependent claims 2-7 and 33-37 are rejected based on their dependency on claims 1 and 32 respectively.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements of claim 1 are: Sensor or detector elements which sense/detect the associated energies and temperatures claimed.  Dependent claims 2-7 are rejected based on their dependency on claims 1.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 32-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The processor of claims 1 and 32 invoke 112F for a computer implemented means plus function limitation with a “a processor” which has various “determine” functions, however an algorithm for performing the claimed specific computer function was not found in the specification.  This limitation lacks adequate written description on what specific computer process is claimed in these claimed determinations because such an unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention (see MPEP 2181(II)(B)). Dependent claims 2-7 and 33-37 are rejected based on their dependency on claims 1 and 32 respectively.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7, and 32-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burkhardt et al. (US Pat. Pub. 20160349743).

Regarding Claim 1, Burkhardt discloses a system (fig. 8, 8000, cooking hob), comprising: a. a first heat source operable to provide an amount of energy to be used to cook a food item during a cooking process (8100, cooking zone); and b. a processor (para. [0016] describing the program of the invention is executed by a processor; para. [0058] describes the controller, 8500, contains the computing unit which reads the program) operable, when executed (processor executes 8810, instructions), to: i. establish a communication link with a first cooking device system (8450, pot) operable to be used in cooking the food item (8450, pot, with 8550, sensor probe, has food items and is connected to 8500, controller, and 8600, memory reader, as described in para [0058]); ii. receive, via the communication link (8560, wire) with the first cooking device system (8450, pot, containing 8550, sensor probe), an indication of a current temperature associated with the food item (8550, sensor probe, detects temperature as described in para. [0058]); iii. receive an indication of an amount of energy provided by the first heat source (see para. [0047] and fig. 6 where estimated power is determined [power being energy per unit time]); iv. based on the indication of the current temperature associated with the 
Regarding claim 2, Burkhardt discloses the system of Claim 1, and further discloses wherein the system further comprises a heat source system (see fig. 8, 8000, cooking hob) that comprises the heat source (items 8100, 8200, 8300, and 8400, several cooking zones) and the processor (see 8500, controller is on 8000, cooking hob).
Regarding claim 3, Burkhardt discloses the system of Claim 1, and further discloses wherein the system further comprises a wireless device that comprises the processor (see para. [0060] wherein the controller, 8500, can operate wirelessly).
Regarding claim 5, Burkhardt discloses the system of Claim 1, and further discloses wherein the processor is further operable to transmit the indication of the error in the cooking process for display to a user (see para. [0055] wherein indication given at a display unit indicates something is wrong and the user should interact).
Regarding claim 6, Burkhardt discloses the system of Claim 1, and further discloses wherein the error in the cooking process comprises the first cooking device system being positioned on a wrong heat source (see fig. 6 step 2565 “warning to user” and para. [0050] that this error could indicate the pot is in the wrong zone).
Regarding claim 7, Burkhardt discloses the system of Claim 1, and further discloses wherein the error in the cooking process comprises a wrong cooking device system being positioned on the first heat source (see fig. 7 item 2635 “warning to user”, and para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).

Regarding Claim 32, Burkhardt discloses a system (fig. 8, 8000, cooking hob), comprising: a. a plurality of cooking device systems, each cooking device system operable to be used in cooking a food item during a cooking process (see multiple food containers in para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be); b. a heat source system comprising a plurality of heat sources (items 8100, 8200, 8300, and 8400, several cooking zones), each heat source operable to provide an amount of energy to be used to cook the food item during a cooking process (see para. [0047] and fig. 6 where estimated power for cooking zones is determined [power being energy per unit time]); c. a sensor operable to detect information associated with the cooking process  (8550, sensor probe); d. a processor operable (para. [0016] describing the program of the invention is executed by a processor; para. [0058] describes the controller, 8500, contains the computing unit which reads the program), when executed, to: i. determine an identity of a first cooking device system of the plurality of cooking device systems (see fig. 7 item 2635 “warning to user”, and para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be, both of which are different identified cooking device systems).; ii. determine an identity of a first heat source of the plurality of heat sources (see fig. 6 step 2565 “warning to user” and para. [0050] heat sources are identified from the plurality of heat sources and this is used determine errors of a pot in the wrong zone).; iii. receive an indication of the detected information associated with the cooking process (see figs 6 and 7 which list different detected information provided to the processor); iv. based on the indication of the detected information associated with the cooking process, determine whether there is an error in the cooking process (see para. [0047] - [0049] and fig. 6; specifically para. [0049] and step 2560 wherein a “temperature out of range” is determined); and v. following a determination that there is an error in the cooking process, transmit an indication of the error in the cooking process (see fig. 6 step 2565 “warning to user” and para. [0050] that this error could indicate the pot is in the wrong 
Regarding claim 33, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises the first cooking device system being positioned on another heat source of the plurality of heat sources (see fig. 6 step 2565 “warning to user” and para. [0050] that this error could indicate the pot is in the wrong zone).
Regarding claim 34, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises another cooking device system of the plurality of cooking device systems being positioned on the first heat source (see fig. 7 item 2635 “warning to user”, and para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).
Regarding claim 35, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises a user holding or moving another cooking device system of the plurality of cooking device systems (see fig. 7 item 2635 “warning to user”, and para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).
Regarding claim 36, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises a user adding the food item to another cooking device system of the plurality of cooking device systems (see para. [0047] - [0051] and fig. 6, wherein temperature gradient is used to determine errors of unexpected item on the specific heat source). 
Regarding claim 37, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises a user prematurely positioning the first cooking device system on or in the first heat source or prematurely removing the first cooking device system from the first heat source (see fig. 1 item 1100 and fig. 2, item 2105 “no pot on cooking zone” along with para. [0029]-[0031]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US Pat. Pub. 20160349743) in view of Bordin (US Pat. Pub. 20140170275).

Regarding claim 4, Burkhardt discloses the system of Claim 1, and further discloses wherein the processor is further operable to transmit the indication of the error in the cooking process (see para. [0055] wherein indication given at a display unit indicates something is wrong and the user should interact), but is silent on wherein the transmission is to a wireless device.
Bordin teaches wherein the transmission is to a wireless device (see para. [0137] where computer system 18 includes processor 20, and para. [0153] wherein the computer is preferably integral to the stove and communicates wirelessly with a remote computer device 30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761